Citation Nr: 1530447	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-34 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for status post nasal fracture, currently rated as non-compensable.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for acne.

7.  Entitlement to service connection for bilateral plantar nerve neuropathy.

8.  Entitlement to service connection for diabetes.

9.  Entitlement to service connection for left hip osteoarthritis status post total replacement with prosthesis to include temporary total evaluation for surgical treatment requiring convalescence.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for a right eye abrasion.

14.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Cheryl King, Agent


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1983 and from October 1995 to August 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims for increased ratings for degenerative joint disease of the knees and back.

In a July 2014 rating decision, the RO adjudicated claims identified on the cover page as issues 4 through 14.  The Veteran filed a notice of disagreement in August 2014, but no statement of the case has been issued. 

The issue of entitlement to service connection for a thyroid condition has 
been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims for increased ratings for degenerative joint disease of the back and knees.

The Veteran was last afforded an examination for her service-connected back, left and right knee conditions in January 2013.  Subsequently, in an October 2014 submission, the Veteran's representative reported that the Veteran's back and bilateral knee disabilities had worsened since that examination and requested that new examinations be provided.  Accordingly, remand for new VA examinations is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

With respect to the claim for an increased rating for status post nasal fracture; the claims for service connection for PTSD, acne, bilateral plantar nerve neuropathy, diabetes, left hip osteoarthritis, sinusitis, peripheral neuropathy of the lower extremities, headaches, and a right eye abrasion; and the claim for entitlement to special monthly compensation, the Board notes that these claims were denied in      a July 2014 rating decision.  The Veteran submitted a notice of disagreement in August 2014, but a statement of the case (SOC) has not yet been issued.  

Accordingly, the Board finds that a remand of these claims for issuance of a SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate updated VA treatment records dating since January 2010 with the claims file.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA back examination to assess the current severity of her service-connected lumbar spine disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all 
clinical findings should be reported in detail.  All symptomatology associated with the Veteran's back disability should be reported.  

3. Schedule the Veteran for a VA knee examination to assess the current severity of her service-connected knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's bilateral knee disabilities should be reported.  

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

5. The AOJ should undertake all actions required by     38 C.F.R. § 19.26, including issuance of a statement  of the case, concerning the issues of entitlement to    an increased rating for status post nasal fracture; entitlement to service connection for PTSD, acne, bilateral plantar nerve neuropathy, diabetes, left hip osteoarthritis, sinusitis, peripheral neuropathy of the lower extremities, headaches, and a right eye abrasion; and entitlement to special monthly compensation, so that the Veteran may have the opportunity to complete an appeal on those issues (if she so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






